VIRGINIA:

     In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond, on Thursday, the 1st day of
February, 1996.


Ronnie Lockhart,                                                            Appellant,

 against          Record No. 950114
                  Court of Appeals No. 0364-92-4

Commonwealth of Virginia,                                                   Appellee.


     Upon an appeal from a judgment rendered by the Court of Appeals
of Virginia on the 20th day of December, 1994.


     Upon    consideration      of   the    record,    briefs,   and    argument     of

counsel,    the    Court   is   of   opinion    that   no   error    exists    in    the

judgment of the Court of Appeals.              See Lockhart v. Commonwealth, 19
Va. App. 436, 451 S.E.2d 421 (1994).             The Court of Appeals, sitting

en banc, affirmed without opinion by an equally divided court a

judgment entered on January 22, 1992 by the Circuit Court of Prince

William County and withdrew an opinion rendered on April 26, 1994 by

a panel of the Court of Appeals.             See Lockhart v. Commonwealth, 18
Va. App. 254, 443 S.E.2d 428 (1994).

     The    central    issue    is   whether     the   circuit      court    erred   by

allowing testimony in this drug distribution case regarding facts

surrounding an arrest of defendant for a drug offense that occurred

eight months after the arrest in the present case.

     The    record    discloses      that    defense    counsel,     during    cross-

examination of a prosecution witness, both by a statement made in

the jury's presence and by questioning of the witness, voluntarily

and with the apparent purpose of improving defendant's standing
before the jury, put in issue defendant's alleged innocence of other

drug transactions to create an impression in defendant's favor,

which     the     prosecution   was    justified    in   rebutting.         Roy   v.

Commonwealth, 191 Va. 722, 726-28, 62 S.E.2d 902, 903-04 (1951);

Locke    v.     Commonwealth,   149 Va. 447,   451-52,    141 S.E. 118,   120

(1928); Harris v. Commonwealth, 129 Va. 751, 753-54, 105 S.E. 541,

542 (1921).

        Accordingly, the judgment from which this appeal is taken is

affirmed.
        Justice Koontz took no part in the consideration of this case.

        This order shall be certified to the Court of Appeals and to

the said circuit court, and shall be published in the Virginia

Reports.

                                               A Copy,

                                                   Teste:



                                                            David B. Beach,
                                                            Clerk